Citation Nr: 1034812	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-32 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability, 
to include residuals of injury and degenerative joint disease 
(DJD).

2.  Entitlement to service connection for a low back disability, 
including residuals of injury and lumbar strain, to include as 
secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1966 to September 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
claims of entitlement to service connection for a left knee 
injury and a back injury.

In October 2009, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.

The issue of entitlement to service connection for a low back 
disability, including residuals of injury and lumbar strain, to 
include as secondary to a left knee disability, addressed in the 
REMAND portion of the decision below, is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in the favor of the Veteran, his left knee 
disability, to include residuals of injury and DJD, is related to 
his active service.


CONCLUSION OF LAW

A left knee disability, to include residuals of injury and DJD, 
was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, as to the issue of 
entitlement to service connection for a left knee disability, the 
Board finds that a discussion as to whether VA's duties to notify 
and assist the Veteran have been satisfied is not required.  The 
Board finds that no further notification or assistance is 
necessary, and that deciding the appeal at this time is not 
prejudicial to the Veteran.

Service Connection

The Veteran seeks service connection for a left knee disability, 
which he contends initially manifested in service.  Specifically, 
he asserts that his current left knee disability is related to 
his October 1966 in-service pulled medial ligament of the left 
knee.

 In order to establish direct service connection, three elements 
must be established. There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  38 C.F.R. § 3.303 
(2010); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.307, 3.309 (2010).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
The presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable when 
the evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2010).

In this case, the first requirement for service connection, 
medical evidence of a current disability, has been met.  There is 
no dispute that the Veteran has a left knee disability.  At the 
time of his November 2006 VA examination, the Veteran was 
diagnosed with left knee medial ligament sprain.  At the time of 
his April 2008 and March 2010 VA examinations, the Veteran was 
diagnosed with DJD of the left knee. 

The first question in this case arises from the second element, 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury.

The Veteran's service treatment records dated in October 1966 
indicate that he complained that he injured his knee during 
physical training.  That same day, the Veteran sought treatment 
again and the examiner noted that the Veteran presented with a 
pulled medial ligament of the left knee.  X-ray examination at 
that time was negative.  

Report of Medical Examination, dated in April 1968 and conducted 
for the purpose of separation from service, is silent for any 
left knee abnormality.  Report of Medical History, dated at that 
time and completed by the Veteran, indicates that he reported a 
history of arthritis or rheumatism.  He denied a history of bone, 
joint, or other deformity, lameness, or "trick" or locked knee.  
There is no explanatory notation regarding the Veteran's report 
of a history of arthritis or rheumatism, and no service treatment 
record contains a diagnosis of arthritis or rheumatism of the 
left knee, or any part of the musculoskeletal system.  

The Board finds that there is no evidence upon which to base the 
conclusion that there exists a combination of manifestations 
sufficient to identify a disease entity as to the Veteran's left 
knee during service.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  While the Veteran was treated in October 1966 for a 
pulled medial ligament of the left knee, there was no evidence of 
further complaint or treatment of such during the balance of the 
Veteran's service, and specifically, no left knee abnormality was 
found at that time of service separation physical examination in 
April 1968.  As there is no showing of a resulting chronic 
condition during service, a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).

The Board notes here that the Veteran's private treatment records 
dated in October 1972 indicate that he injured his left knee 
while at work.  He reported that he had injured his left knee 
during service in 1966 and again after service in 1971.  The 
Veteran was diagnosed with a tear of the lateral meniscus.  

The next evidence of a left knee complaint is dated in January 
2004.  At that time, the Veteran sought private treatment and 
complained of left knee pain.  He reported that he injured his 
left knee during service and underwent a lateral meniscectomy at 
that time.  He reported that his left knee was asymptomatic for 
some years.  The Veteran was diagnosed with left knee arthritis.  
Private treatment records dated in March 2004 indicate that the 
Veteran underwent left knee arthroscopy and partial medial 
meniscectomy.  

The Board finds that while the Veteran was treated for left knee 
injuries subsequent to separation from service, there is no 
evidence of continuity of symptoms related to his in-service 
pulled medial ligament of the left knee until 2004.  However, as 
discussed above, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  On this basis, the RO sought VA medical 
opinions as to whether there exists a relationship between the 
Veteran's current left knee disability and his October 1966 in-
service pulled medial ligament of the left knee, the third 
requirement for service connection.  
The Veteran underwent VA examination in November 2006.  The 
Veteran reported that he injured his left knee during service in 
1966.  The Veteran reported that he had left knee surgery in 1969 
or 1970 and a second left knee surgery in March 2004.  Subsequent 
to physical examination and review of the claims file, the 
examiner diagnosed the Veteran with left knee medial ligament 
strain.  The examiner opined that such was likely related to 
service, as such was noted in service.  

The Veteran underwent additional VA examination in April 2008.  
At that time he reported similar history as described above.  
Subsequent to physical examination and review of the Veteran's 
claims file, the examiner diagnosed the Veteran with DJD of the 
left knee.  The examiner opined that such was less likely as not 
caused by or as a result of service.  The examiner reasoned that 
there is no further evidence of complaints or symptoms related to 
the left knee during service, subsequent to the October 1966 
instance of treatment.  The examiner noted that the Veteran's 
April 1968 service separation examination was silent for any left 
knee abnormality.  

In a letter dated in June 2009, the Veteran's private physician 
reported that the Veteran had a history of left knee pain.  The 
physician opined that, subsequent to review of the Veteran's 
military records, the Veteran's October 1966 medial ligament 
injury is more likely the cause of his recurrent knee pain and 
subsequent surgeries.  

In March 2010, a VA examiner, subsequent to review of the 
Veteran's claims file, opined that the Veteran's left knee 
disability was unrelated to service.  The examiner reasoned that 
the Veteran's service treatment records were silent for evidence 
of a significant left knee injury during service, marked by 
swelling or extensive immobility.  The examiner noted that there 
was no evidence of continuing left knee problems during service 
and the Veteran's service separation examination in April 1968 
was silent for any left knee disability. 

Here, the medical opinions provided by the VA examiners and the 
Veteran's private physician are credible because they are based 
on results of physical examination, or treatment of the Veteran, 
and review of the relevant treatment records.  There is no 
evidence that any of the VA examiners or the Veteran's private 
physician were not competent to offer medical opinions in this 
case.

The Board notes that the Veteran's private physician, in June 
2009, did not offer rationale for his conclusion that the 
Veteran's in-service medial ligament injury is the likely cause 
of his recurrent knee pain and subsequent surgeries.  Thus, his 
opinion is less probative evidence of the issue on appeal.  
However, the VA examiner, in November 2006, offered a reasonable 
basis for his conclusion that the Veteran's current left knee 
disability, diagnosed at that time as left knee medial ligament 
strain, was related to service.  The examiner reasoned that such 
was noted during service.  Thus, VA examiner's November 2006 
opinion is more probative evidence of the issue on appeal. 

The Board also notes that the VA examiner, in April 2008, opined 
that the Veteran's DJD of the left knee was less likely than not 
related to service.  The VA examiner, in March 2010, opined that 
the Veteran's left knee disability was unrelated to service.  
Both opinions were supported by a reasoned basis and are 
probative evidence of the issue on appeal.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  The Board finds that there 
is at least one probative medical opinion indicating the 
Veteran's current left knee disability is related to service.  
Thus, the evidence is at least in equipoise and under such 
circumstances, where there is an approximate balance between the 
positive and negative evidence, the benefit of the doubt is given 
to the Veteran.  38 C.F.R. § 3.102 (2010).






(CONTINUED ON THE NEXT PAGE)
Based on the foregoing, the Board will resolve all reasonable 
doubt in favor of the Veteran and find that his left knee 
disability, to include residuals of injury and DJD, is related to 
his active service.  Therefore, the Board finds that service 
connection is warranted for the same.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R.           §§ 3.102, 3.303 (2010).


ORDER

Service connection for a left knee disability, to include 
residuals of injury and DJD, is granted, subject to the laws and 
regulations governing monetary awards.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claim of 
entitlement to service connection for a low back disability, 
including residuals of injury and lumbar strain, to include as 
secondary to a left knee disability.

As a preliminary matter, the Board notes that by the Veteran's 
December 2005 Notice of Disagreement, he asserted entitlement to 
service connection for a low back disability, to include as 
secondary to his left knee disability.  At that time, and during 
the balance of the appellate period, the Veteran was not in 
receipt of service connection for a left knee disability.  
However, the Board decision herein granted service connection for 
a left knee disability.  Thus, consideration of the Veteran's 
claim of entitlement to a low back disability on a secondary 
basis is required.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The issue on appeal was addressed 
by an October 2009 Board remand.  However, some remand directives 
related to the ordered VA examination were not completed or 
substantially complied with, and further development is now 
required.

The Veteran's service treatment records dated in September 1966 
indicate that he reported that he incurred a work-related low 
back injury in 1965 and obtained weekly chiropractic adjustments.  
X-ray and physical examination in September 1966 were silent for 
any abnormality.  Service treatment records dated in November 
1966 and November 1967 indicate that the Veteran complained of 
low back pain.  X-ray examination in November 1966 was negative.  
At the time of his April 1968 service separation examination, an 
abnormality of the lumbar spine was not noted.  The Veteran 
reported a history of arthritis or rheumatism, however, there is 
no explanatory notation regarding his assertion, nor is there 
evidence that he was diagnosed with arthritis or rheumatism of 
any body part.

Private treatment records dated from December 1969 to October 
1977 indicate that the Veteran sought private treatment related 
to his back.  In November 1969, it appears that the Veteran fell 
and struck his back on a railing.  At that time, he reported that 
he injured his back at work while shoveling one year prior.  In 
October 1977, the Veteran was diagnosed with degenerative disc 
disease. 

VA treatment records dated in June 1976 indicate that the Veteran 
reported a work-related low back injury in 1970 and asserted that 
such worsened the back pain he had experienced intermittently for 
the past 10 years.

It was unclear to the Board if the Veteran indeed had a low back 
disability that pre-existed his service and if so, whether such 
disability was aggravated beyond natural progression as a result 
of service.  The Board sought a medical opinion, in the form of 
an addendum to the recent April 2008 VA examination, and such was 
obtained in March 2010.  The examiner did not address any of the 
Board's queries as to the issue of a pre-existing low back 
disability.  Thus, in accordance with Stegall, on remand the AMC 
should take corrective action and obtain a medical opinion that 
fully address the Board's queries. 

Also on remand, the AMC should contact the Veteran and request 
any treatment records, if available, regarding his 1965 reported 
pre-service low back injury.  Because VA is on notice that there 
are additional records that may be applicable to the Veteran's 
claim and because these records may be of use in deciding the 
claim, these records are relevant and should be obtained.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any private treatment records related 
to the Veteran's reported pre-service low 
back injury.  Request the Veteran to 
submit a completed VA Form 4142, 
Authorization and Consent to Release Info 
to the VA, for the VA to obtain all 
related treatment records and inform him 
that in the alternative, he may submit 
such records himself.  All efforts to 
obtain such records must be properly 
documented in the claims file.  

2.  The RO should arrange for the 
Veteran's claims folder to be reviewed by 
the VA examiner who prepared the March 
2010 VA examination report.  If the 
examiner, or a suitable substitute, is 
unavailable, or if any examiner determines 
that an additional VA examination is 
required, schedule such examination.  The 
examiner must address the following:

(a) Did a low back disability clearly and 
unmistakably preexist the Veteran's entry 
to active service?  In this regard, the 
examiner must comment upon the Veteran's 
September 1966 service treatment records 
wherein he reported a low back injury in 
1965.  

(i)  If the Veteran's low back disability 
preexisted service, did such undergo an 
increase in the underlying pathology 
beyond that of the natural progression of 
the disease during his active duty, i.e., 
was aggravated during service?
(ii) If the Veteran's low back disability 
was not aggravated during service, is the 
medical evidence supporting such 
conclusion clear and unmistakable? 

(b) Is it at least as likely as not 
that the Veteran's low back disability is 
etiologically related to his active 
service, to include the low back pain for 
which he was treated in November 1966 and 
November 1967.

(c) Has the Veteran's current low back 
disability continuously existed since his 
discharge from service in September 1968 
to the present?

(d) Is it at least as likely as not 
that the Veteran's service-connected left 
knee disability aggravates his low back 
disability beyond the natural progression 
of the disease.  If aggravation is found, 
the examiner should identify that aspect 
of the Veteran's low back disability which 
is due to such aggravation.

The claims file should be made available 
to the examiner for review in conjunction 
with the opinions or examination, and the 
examiner should note such review. 

A complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination findings, 
historical records, and medical 
principles.  The examiner should fully 
articulate a sound reasoning for all 
conclusions made.

If the examiner is unable to render any of 
the above-requested opinions, he or she 
must explain to the Board why they are 
unable to do so.  
The claims file must be properly 
documented regarding any notifications to 
the Veteran as to any scheduled 
examination.

3.  Then, after ensuring that the 
requested medical opinion satisfies the 
Board's above-described remand directives 
and ensuring that any other necessary 
development has been completed; 
readjudicate the Veteran's claim of 
entitlement to service connection for low 
back disability, including residuals of 
injury and lumbar strain, to include as 
secondary to a left knee disability.  
Consider any additional evidence added to 
the record.  If the action remains adverse 
to the Veteran, provide the Veteran and 
his representative with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return the 
case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent possible) 
in compliance with this REMAND. If any action is not undertaken, 
or is taken in a deficient manner, appropriate corrective action 
should be undertaken in accordance with Stegall.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination that may be conducted as a result 
of this remand is to obtain information or evidence (or both) 
which may be dispositive of the appeal.  Therefore, the Veteran 
is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2010) failure to cooperate by not attending any requested VA 
examination may result in an adverse determination.  See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


